Exhibit 10.29

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and
between ArTara Therapeutics, Inc. (the “Company”), and Julio Casoy, MD
(“Executive”) (collectively referred to as the “Parties” or individually
referred to as a “Party”), effective as of February 13, 2020 (the “Effective
Date”).

Whereas, the Company and Executive desire to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.                  Duties and Scope of Employment.

(a)   Positions and Duties. Executive will serve as Executive Vice President,
Chief Medical Officer of the Company. Executive will render such business and
professional services in the performance of Executive’s duties, consistent with
Executive's position within the Company, as shall reasonably be assigned to
Executive by the Company’s Chief Executive Officer. The period of Executive’s
at-will employment under the terms of this Agreement is referred to herein as
the “Employment Term.”

(b)   Obligations. During the Employment Term, Executive will perform
Executive’s duties faithfully and to the best of Executive’s ability and will
devote Executive’s full business efforts and time to the Company. For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Chief Executive
Officer.

2.                  At-Will Employment. Subject to Sections 7, 8, and 9 below,
the parties agree that Executive's employment with the Company will be “at-will”
employment and may be terminated at any time with or without cause or notice,
for any reason or no reason. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company.

3.                  Compensation.

(a)   Base Salary. Effective as of January 10, 2020 and during the Employment
Term the Company will pay Executive as compensation for Executive’s services a
base salary at a rate of $400,000 per year, as modified from time to time at the
discretion of the Board or a duly constituted committee of the Board (the “Base
Salary”). The Base Salary will be paid in regular installments in accordance
with the Company’s normal payroll practices (subject to required withholding).
Any increase in Base Salary (together with the then existing Base Salary) shall
serve as the “Base Salary” for future employment under this Agreement. The first
and last payment will be adjusted, if necessary, to reflect a commencement or
termination date other than the first or last working day of a pay period.



 

 

(b)   Annual Bonus. Executive will also be eligible to earn an annual
discretionary bonus with a target amount equal to 35% of Executive’s then
current Base Salary. The amount of this bonus, if any, will be determined in the
sole discretion of the Board and based, in part, on Executive’s performance and
the performance of the Company during the calendar year. The bonus may be
greater or lesser than the Target Bonus and may be zero based upon the
achievement of agreed upon corporate and/or individual goals. The Company will
pay Executive this bonus, if any, on or about February 1st of the following
calendar year. The bonus is not earned until paid and no pro-rated amount will
be paid if Executive’s employment terminates for any reason prior to the payment
date except as specified in Sections 7, 8 and 9.

(c)   Equity. All Company equity awards previously granted to Executive shall
continue in effect from and following the Effective Date in accordance with
their existing terms. Executive will be eligible to receive awards of stock
options, restricted stock or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or a
committee of the Board shall determine in its discretion and guided by market
benchmarks whether Executive shall be granted any such equity awards and the
terms of any such award in accordance with the terms of any applicable plan or
arrangement that may be in effect from time to time.

4.                  Employee Benefits. During the Employment Term, Executive
will be eligible to participate in the employee benefit plans currently and
hereafter maintained by the Company of general applicability to other senior
executives of the Company, including, without limitation, the Company’s group
medical, dental, vision, disability, life insurance, and flexible-spending
account plans. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

5.                Business Expenses. During the Employment Term, the Company
will reimburse Executive for reasonable business travel, entertainment or other
business expenses incurred by Executive in the furtherance of or in connection
with the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

6.                  Termination on Death or Disability.

(a)   Effectiveness. Executive’s employment will terminate automatically upon
Executive’s Death or, upon fourteen (14) days prior written notice from the
Company, in the event of Disability.

(b)   Effect of Termination. Upon any termination for death or Disability,
Executive or his or her dependents shall be entitled to: (i) Executive’s Base
Salary through the effective date of termination; (ii) the right to continue
health care benefits under Title X of the Consolidated Budget Reconciliation Act
of 1985, as amended (“COBRA”), at the Company’s expense for a period of six (6)
months, to the extent required and available by law; (iii) reimbursement of
expenses for which Executive is entitled to be reimbursed pursuant to Section 5
above, but for which Executive has not yet been reimbursed; and (iv) no other
severance or benefits of any kind, unless required by law or pursuant to any
other written Company plans or policies, as then in effect.

7.                  Involuntary Termination for Cause; Resignation Without Good
Reason.

 

(a)   Effectiveness. Notwithstanding any other provision of this Agreement, the
Company may terminate Executive’s employment at any time for Cause or Executive
may resign from Executive’s employment with the Company at any time without Good
Reason. Termination for Cause, or Executive’s resignation without Good Reason,
shall be effective on the date either Party gives notice to the other Party of
such termination in accordance with this Agreement unless otherwise agreed by
the Parties. In the event that the Company accelerates the effective date of a
resignation, such acceleration shall not be construed as a termination of
Executives employment by the Company or deemed Good Reason for such resignation.

 



 -2- 

 

(b)   Effect of Termination. In the case of the Company’s termination of
Executive’s employment for Cause, or Executive’s resignation without Good
Reason, Executive shall be entitled to receive: (i) Base Salary through the
effective date of the termination or resignation, as applicable; (ii)
reimbursement of all business expenses for which Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which Executive has not yet been
reimbursed; (iii) the right to continue health care benefits under COBRA, at
Executive’s cost, to the extent required and available by law; and (iv) no other
severance or benefits of any kind, unless required by law or pursuant to any
other written Company plans or policies, as then in effect.

8.                  Involuntary Termination Without Cause; Resignation for Good
Reason.

(a)   Effect of Termination. The Company shall be entitled to terminate
Executive with or without Cause at any time, subject to the following:

(i)            If Executive is terminated by the Company involuntarily without
Cause (excluding any termination due to death or Disability) for Executive
resigns for Good Reason, then, subject to the limitations of Sections 8(b) and
25 below, Executive shall be entitled to receive: (A) Executive’s Base Salary
through the effective date of the termination or resignation; (B) a lump sum
severance pay equal to nine (9) months of Executive’s Base Salary; (C) a lump
sum payment equal to nine (9) months of Executive’s bonus at target; (D)
reimbursement of all business expenses for which Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which Executive has not yet been
reimbursed; (E) reimbursement of any premium costs paid by Executive for the
same level of coverage Executive had during employment for nine (9) months; (F)
pro-rata vesting of any outstanding equity awards to the extent that Executive
is not employed through the one-year anniversary of the applicable grant date of
such outstanding equity awards; (G) any unused and accrued vacation and (H) no
other severance or benefits of any kind, unless required by law or pursuant to
any written Company plans or policies, as then in effect.

(b)   Conditions Precedent. Any severance payments contemplated by Section 8(a)
above are conditional on Executive: (i) continuing to comply with the terms of
this Agreement and the Confidential Information Agreement; and (ii) signing and
not revoking a separation agreement and release of known and unknown claims in
the form provided by the Company (including nondisparagement and no cooperation
provisions) (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date or such
earlier date required by the release (such deadline, the “Release Deadline”). If
the Release does not become effective by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Section 8 or elsewhere in
this Agreement. Any severance payments or other benefits under this Agreement
that would be considered Deferred Compensation Separation Benefits (as defined
in Section 25) will be paid on, or, in the case of installments, will not
commence until, the sixtieth (60th) day following Executive’s separation from
service, or, if later, such time as required by Section 25(b). Except as
required by Section 25(b), any installment payments that would have been made to
Employee during the sixty (60) day period immediately following Executive’s
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th) day following Executive’s separation from service and the
remaining payments will be made as provided in this Agreement, unless subject to
the 6-month payment delay described herein. Any severance payments under this
Agreement that would not be considered Deferred Compensation Separation Benefits
will be paid on, or, in the case of installments, will not commence until, the
first payroll date that occurs on or after the date the Release becomes
effective and any installment payments that would have been made to Executive
during the period prior to the date the Release becomes effective following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the first payroll date that occurs on or after the date the
Release becomes effective. Notwithstanding the foregoing, this Section 8(b)
shall not limit Executive’s ability to obtain expense reimbursements under
Section 5 or any other compensation or benefits otherwise required by law or in
accordance with written Company plans or policies, as then in effect.

9.                  Definitions.



 -3- 

 

(a)   Cause. For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
willful and continued failure to substantially perform the material duties and
obligations under this Agreement (for reasons other than death or Disability),
which failure, if curable within the discretion of the Company, is not cured to
the reasonable satisfaction of the Company within thirty (30) days after receipt
of written notice from the Company of such failure; (ii) Executive’s failure or
refusal to comply with the policies, standards and regulations established by
the Company from time to time which results in a material loss, damage or injury
directly to the Company, and if curable in the discretion of the Company, is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice of such failure from the Company; (iii) any act
of personal dishonesty, fraud, embezzlement, misrepresentation, or other
unlawful act committed by Executive that benefits Executive at the expense of
the Company; (iv) the Executive’s violation of a federal or state law or
regulation applicable to the Company’s business; (v) the Executive’s violation
of, or a plea of nolo contendre or guilty to, a felony under the laws of the
United States or any state; or (vi) the Executive’s material breach of the terms
of this Agreement or the Confidential Information Agreement (defined below).

(b)   Change in Control. For purposes of this Agreement, “Change in Control”
shall have the meaning attributed to such term in the Proteon Therapeutics, Inc.
Amended and Restated 2014 Equity Incentive Plan or any successor plan of the
Company (the "Option Plan") but shall not include the merger transaction
pursuant to that certain Agreement and Plan of Merger and Reorganization, dated
September 23, 2019, by and among the Company, ArTara Subsidiary, Inc. (formerly
ArTara Therapeutics, Inc.) and REM 1 Acquisition, Inc.

(c)   Disability. For purposes of this Agreement, “Disability” means that
Executive, at the time notice is given, has been unable to substantially perform
Executive’s duties under this Agreement for not less than one-hundred and twenty
(120) work days within a twelve (12) consecutive month period as a result of
Executive’s incapacity due to a physical or mental condition and, if reasonable
accommodation is required by law, after any reasonable accommodation.

(d)   Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s written notice of Executive’s intent to resign for Good Reason with
a reasonable description of the grounds therefor within 10 days after the
occurrence of one or more of the following without Executive’s consent, and
subsequent resignation within 30 days following the expiration of any Company
cure period (discussed below): (i) a material diminution of Executive’s duties,
position or responsibilities; (ii) a material diminution in Executive’s Base
Salary (other than a reduction of not more than 10% that is applicable to
similarly situated executives of the Company); (iii) any other action or
inaction that constitutes a material breach of this Agreement by the Company; or
(iv) a material change in the geographic location of Executive’s primary work
facility or location; provided, that a relocation of less than 50 miles from
Executive’s then present location will not be considered a material change in
geographic location. Executive will not resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within 30 days of the initial existence of the
grounds for “Good Reason” and a reasonable cure period of not less than 30 days
following the date of such notice if such act or omission is capable of cure.

10.              Acceleration of Options; Change in Control. If within eighteen
(18) months following a Change in Control (as defined above) the Company or the
successor corporation terminates Executive’s employment with the Company or
successor corporation for other than Cause, death or Disability, then Executive
shall be entitled to acceleration of 100% of Executive’s then-unvested and
outstanding equity awards.

11.              Company Matters.

(a)   Proprietary Information and Inventions. In connection with Executive’s
employment with the Company, Executive will receive and have access to Company
confidential information and trade secrets. Accordingly, enclosed with this
Agreement is an Employee Confidential Information and Inventions Assignment
Agreement (the “Confidential Information Agreement”) which contains restrictive
covenants and prohibits unauthorized use or disclosure of the Company’s
confidential information and trade secrets, among other obligations. Executive
agrees to review the Confidential Information Agreement and only sign it after
careful consideration.



 -4- 

 

(b)   Resignation on Termination. On termination of Executive’s employment,
regardless of the reason for such termination, Executive shall immediately (and
with contemporaneous effect) resign any directorships, offices or other
positions that Executive may hold in the Company or any affiliate, unless
otherwise agreed in writing by the Parties.

(c)   Notification of New Employer. In the event that Executive leaves the
employ of the Company, Executive grants consent to notification by the Company
to Executive’s new employer about Executive’s rights and obligations under this
Agreement and the Confidential Information Agreement.

12.              Arbitration. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Confidential Information Agreement, or Executive’s employment, or the
termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/); provided, however, this
arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by applicable law. A hard copy of the rules will be provided to
Executive upon request. A hard copy of the rules will be provided to Executive
upon request.  By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  In addition, all claims, disputes, or
causes of action under this Section, whether by Executive or the Company, must
be brought in an individual capacity, and shall not be brought as a plaintiff
(or claimant) or class member in any purported class or representative
proceeding, nor joined or consolidated with the claims of any other person or
entity.  The Arbitrator may not consolidate the claims of more than one person
or entity, and may not preside over any form of representative or class
proceeding.  To the extent that the preceding sentences regarding class claims
or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  Questions of whether a claim is subject to arbitration
under this Agreement) shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall:  (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award; and (c) be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  Executive
and the Company shall equally share all JAMS’ arbitration fees.  Except as
modified in the Confidential Information Agreement, each party is responsible
for its own attorneys’ fees.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.  Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction. To the extent
applicable law prohibits mandatory arbitration of sexual harassment claims, in
the event Executive intend to bring multiple claims, including a sexual
harassment claim, the sexual harassment may be publicly filed with a court,
while any other claims will remain subject to mandatory arbitration.



 -5- 

 

13.              Assignment. This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of Executive
upon Executive's death and (b) any successor of the Company. Any such successor
of the Company will be deemed substituted for the Company under the terms of
this Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

14.              Notices. All notices, requests, demands and other
communications called for under this Agreement shall be in writing and shall be
delivered via e-mail, personally by hand or by courier, mailed by United States
first-class mail, postage prepaid, or sent by facsimile directed to the Party to
be notified at the address or facsimile number indicated for such Party on the
signature page to this Agreement, or at such other address or facsimile number
as such Party may designate by ten (10) days’ advance written notice to the
other Parties hereto. All such notices and other communications shall be deemed
given upon personal delivery, three (3) days after the date of mailing, or upon
confirmation of facsimile transfer or e-mail. Notices sent via e-mail under this
Section shall be sent to either the e-mail address in this Agreement, or for
e-mails sent by the Company to Executive, to the last e-mail address on file
with the Company.

15.              Severability. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

16.              Integration. This Agreement, together with the Option Plan and
the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

17.              Tax Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

18.              Waiver. No Party shall be deemed to have waived any right,
power or privilege under this Agreement or any provisions hereof unless such
waiver shall have been duly executed in writing and acknowledged by the Party to
be charged with such waiver. The failure of any Party at any time to insist on
performance of any of the provisions of this Agreement shall in no way be
construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof. No waiver of any breach of this
Agreement shall be held to be a waiver of any other subsequent breach

19.              Governing Law. This Agreement will be governed by the laws of
the State of New York (with the exception of its conflict of laws provisions).

20.              Acknowledgment. Executive acknowledges that Executive has had
the opportunity to discuss this matter with and obtain advice from Executive’s
legal counsel, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

21.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.



 -6- 

 

22.              Effect of Headings. The section and subsection headings
contained herein are for convenience only and shall not affect the construction
hereof.

23.              Construction of Agreement. This Agreement has been negotiated
by the respective Parties, and the language shall not be construed for or
against either Party.

24.              Parachute Payments. If any payment or benefit Executive would
receive from the Company or otherwise in connection with a Change in Control or
other similar transaction (a “280G Payment”) would (i) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment (a "Payment") shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Executive. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”). Notwithstanding the foregoing, if the Reduction
Method or the Pro Rata Reduction Method would result in any portion of the
Payment being subject to taxes pursuant to Section 409A of the Code that would
not otherwise be subject to taxes pursuant to Section 409A of the Code, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A of
the Code as follows: (A) as a first priority, the modification shall preserve to
the greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A of the Code shall be reduced (or eliminated)
before Payments that are not deferred compensation within the meaning of Section
409A of the Code.

(a)   Unless Executive and the Company agree on an alternative accounting firm,
the accounting firm engaged by the Company for general tax compliance purposes
as of the day prior to the effective date of the Change in Control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within 15 calendar days after the date on which Executive’s right to
a 280G Payment becomes reasonably likely to occur (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company.

(b)   If Executive receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the Payment is
subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section so that no portion of the remaining Payment is
subject to the Excise Tax. For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) in the first paragraph of this Section,
Executive shall have no obligation to return any portion of the Payment pursuant
to the preceding sentence.



 -7- 

 

25.              Section 409A.

(a)   Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) will be paid or
otherwise provided until Executive has a “separation from service” within the
meaning of Section 409A.

(b)   Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(c)   Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (a) above.

(d)   Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding Executive’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

(e)   The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

[Remainder of page is intentionally blank; Signature page follows]

 

 

 



 -8- 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
day and year first above written.

 

“COMPANY”

ArTara Therapeutics, Inc.

By: /s/ Jesse Shefferman

Address:

1 Little West 12th Street

New York, NY 10014

Attn: Jesse Shefferman

Fax Number:__________

Email: jesse.shefferman@artaratx.com

“EXECUTIVE”

Julio Casoy, MD

/s/ Julio Casoy

Executive Name

Address:

3726 Liseter Gardens,

Newtown Square, PA 19073 

Fax Number:____________

Email: julio.casoy@artaratx.com

 

Enclosures

Duplicate Executive Employment Agreement

Employee Confidential Information and Inventions Assignment Agreement

New York Wage Notice Form (LS 59)

New York City Pregnancy Notice

New York City Earned Safe and Sick Time Act – Notice of Rights

New York City Notice Regarding Sexual Harassment

 

 

 

 

 

 

ArTara Therapeutics, Inc.

EXECUTIVE EMPLOYMENT AGREEMENT

SIGNATURE PAGE

 

 

-9-

